*752RESOLUCIÓN
Vista la petición de reinstalación presentada por el que-rellado Ángel L. Marrero Figarella el 5 de octubre de 1999 a la luz de nuestra opinión per curiam de 13 de julio de 1998 (In re Marrero Figarella, 146 D.P.R. 541 (1998)) y del informe de la Oficina del Inspector de Notarías presentado el 21 de junio de 1999, se autoriza su reinstalación al ejer-cicio de la abogacía, efectivo al día de hoy.

Notifíquese por escrito y por vía telefónica, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo